Cc @ biz.dominos.com/web/public/franchise/why-dominos Q * ®

lst) eM 100M Oey an NL Doyen neds

WHY FRANCHISE WITH DOMINO'S

We have great people and great teams working extremely hard to help you succeed. Champions don't settle for second place and winners
don't look for excuses. Domino's franchise owners and team members know how to win and build strong teams that outperform the
competition every day.

GREAT PRODUCTS

Domino's continues to be a pioneer in the pizza delivery industry,
innovating around pizzas, sandwiches, desserts and more. We work
together with our franchise owners to aggressively test new menu
items and promotions, and deliver winning solutions.

 

Check out our menu or order online now and see for yourself.

GREAT SYSTEMS

From online ordering and leading point-of-sale technology to
partnering with the best advertising agencies and maximizing our
purchasing power, Domino's continues to shape and drive the pizza
delivery industry. Have you seen our Domino's Tracker®?

GREAT SUPPORT

Domino's delivers exceptional in-store and classroom training for all new franchise owners and has a strong support system in place that is
focused on your operations and your business. Just like you, we're focused on your success!

GREAT PEOPLE

We care and we help. It's that simple. Stores support national philanthropic partner St. Jude Children's Research Hospital® and local charities,
schools and organizations. The Domino's Pizza Partners Foundation financially aids team members in times of hardship and adversity.

A GREAT OPPORTUNITY

Domino's has a proven model. We have strong unit economics and a low cost to open, helping to generate strong cash-on-cash returns. We've
got prime territories available for you to buy or build. Finally, our supply chain is unmatched and ensures quality, leverages purchasing power,
and gives back to the franchise owners with a profit-sharing program.

 
